DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 18-21 are objected to because of the following informalities:  Claims 18-21 are method claims and depend on claims 16 and 17, which are directed toward a non-statutory computer readable medium. Examiner assumes that this to be typographical inadvertent error, and needs to be corrected. The following rejection(s) is made on that assumption.  Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,789,428. Although the claims at issue are not identical, they are not patentably distinct from each other because, claims 2-21 are similar in scope and content of the patented claims 1-20 of the patent issued to the same Applicant.
It is clear that all the elements of the application claims 2-21 are to be found in patented claims 1-20 (as the application claims 2-21 fully encompasses patented claims 1-20).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of the application claims 2-21. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 2-21 is anticipated by claims 1-20 of the patent, it is not patentably distinct from of the patented claims. 

Application No: 17/002,522
Patent No: 10,789,428
2. A system comprising: one or more memory devices storing computer executable instructions; and one or more processors configured to execute the instructions and perform operations comprising: receiving, through a user interface, a phrase submitted by a particular digital component provider; providing the phrase as an input to a selection model trained based on previous phrases submitted by other digital component providers and corresponding content specified by the other digital component providers; receiving, from the selection model and in response to the phrase being provided as the input to the selection model, a group of phrases that are related to the phrase, wherein the group of phrases omits one or more related phrases that have a lower performance characteristic than the phrase submitted by the particular digital component provider; and updating the user interface to present at least a portion of the group of phrases with programmatic controls that assign one or more of the phrases of the group of phrases as distribution criteria that control distribution of digital components provided by the particular digital component provider in response to interaction with the programmatic controls by the particular digital component provider.
1. A system comprising: a property selector of a front end server that is configured to: receive training data that includes previous phrases submitted by digital component providers and content selected by the digital component providers in response to the submitted phrases; a knowledge graph traverser that is configured to: determine, by accessing a knowledge graph, an entity that is being referred to by each of the previous phrases submitted by the digital component providers, wherein the knowledge graph comprises nodes that are each uniquely identify different entities and that are connected by relationships between connected nodes; and determine, by accessing the knowledge graph and for each entity referred to by each of the previous phrases, related entities that are within a threshold distance of a node corresponding to the entity, wherein the property selector is configured to: train, using machine learning, a selection model using the submitted phrases, the content selected by the digital component providers in response to the submitted phrases, the entities referred to by each previous phrase, the related entities that are within the threshold distance of the node corresponding to the entity, and the relationship between the entities referred to by each previous phrase and the related entities, and wherein the front end server is configured to: receive, through a user interface, a phrase submitted by a particular digital component provider; provide the phrase as an input to the selection model; receive, from the selection model and in response to the phrase being provided as the input to the selection model, a group of phrases that are related to the phrase, wherein the group of phrases omits related phrases that have a lower performance characteristic than the phrase submitted by the particular digital component provider; and update the user interface to present at least a portion of the group of phrases with programmatic controls that assign one or more of the phrases of the group of phrases as distribution criteria that control distribution of digital components provided by the digital component provider in response to interaction with the programmatic controls by the particular digital component provider.
3. The system of claim 2, wherein the one or more processors are configured to train the selection model based on the previous phrases and related entities identified within a knowledge graph using the previous phrases, wherein the one or more servers is configured to identify the related entities that are related to each previous phrase by traversing a portion of the knowledge graph.
2. The system of claim 1, wherein the selection model is configured to identify, by traversing a portion of the knowledge graph, entities that are related to a phrase provided to the selection model.

4. The system of claim 3, wherein the related entities used to train the selection model are within a threshold distance of a node corresponding to the entities referred to by each previous phrase.
3. The system of claim 1, wherein the related entities used to train the selection model are within a threshold distance of a node corresponding to the entities referred to by each previous phrase.
5. The system of claim 2, wherein the group of phrases received from the selection model comprise a minimum spanning tree among the phrase.
4. The system of claim 1, wherein the group of phrases received from the selection model comprise a minimum spanning tree among the phrase.
6. The system of claim 2, wherein the one or more processors are configured to perform operations comprising: receiving an activation of a particular programmatic control of the programmatic controls, the particular programmatic control assigning a particular phrase of the group of phrases as distribution criteria for a particular digital component of the digital components of the particular digital component provider; and updating the selection model based on the activation of the particular programmatic control assigning the particular phrase of the group of phrases as distribution criteria for the particular digital component of the digital components of the particular digital component provider.
5. The system of claim 1, wherein: the front end server is configured to receive an activation of a particular programmatic control of the programmatic controls, the particular programmatic control assigning a particular phrase of the group of phrases as distribution criteria for a particular digital component of the digital components of the digital component provider, and the property selector is configured to update the selection model based on the activation of the particular programmatic control assigning the particular phrase of the group of phrases as distribution criteria for the particular digital component of the digital components of the digital component provider.
7. The system of claim 2, wherein the selection model is configured to reduce a number of accesses to a knowledge graph when identifying the group of phrases.
6. The system of claim 1, wherein the selection model is configured to reduce a number of accesses to the knowledge graph when identifying the group of phrases.
8. The system of claim 2, wherein the one or more processors are configured to perform operations comprising identifying entities that are related to the phrase and the group of phrases that are related to the entities.
7. The system of claim 1, wherein the front end server is configured to: provide the phrase as an input to the selection model by providing the phrase as an input to the selection model that identifies entities that are related to the phrase and identifies the group of phrases that are related to the phrase.
9. A computer-implemented method comprising: receiving, through a user interface, a phrase submitted by a particular digital component provider; providing the phrase as an input to a selection model trained based on previous phrases submitted by other digital component providers and corresponding content specified by the other digital component providers; receiving, from the selection model and in response to the phrase being provided as the input to the selection model, a group of phrases that are related to the phrase, wherein the group of phrases omits one or more related phrases that have a lower performance characteristic than the phrase submitted by the particular digital component provider; and updating the user interface to present at least a portion of the group of phrases with programmatic controls that assign one or more of the phrases of the group of phrases as distribution criteria that control distribution of digital components provided by the particular digital component provider in response to interaction with the programmatic controls by the particular digital component provider.
8. A computer-implemented method comprising: receiving training data that includes previous phrases submitted by digital component providers and content selected by the digital component providers in response to the submitted phrases; determining, by accessing a knowledge graph, an entity that is being referred to by each of the previous phrases submitted by the digital component providers, wherein the knowledge graph comprises nodes that are each uniquely identify different entities and that are connected by relationships between connected nodes; determining, by accessing the knowledge graph and for each entity referred to by each of the previous phrases, related entities that are within a threshold distance of a node corresponding to the entity; training, using machine learning, a selection model using the submitted phrases, the content selected by the digital component providers in response to the submitted phrases, the entities referred to by each previous phrase, the related entities that are within the threshold distance of the node corresponding to the entity, and the relationship between the entities referred to by each previous phrase and the related entities; receiving, through a user interface, a phrase submitted by a particular digital component provider; providing the phrase as an input to the selection model; receiving, from the selection model and in response to the phrase being provided as the input to the selection model, a group of phrases that are related to the phrase, wherein the group of phrases omits related phrases that have a lower performance characteristic than the phrase submitted by the particular digital component provider; and updating the user interface to present at least a portion of the group of phrases with programmatic controls that assign one or more of the phrases of the group of phrases as distribution criteria that control distribution of digital components provided by the digital component provider in response to interaction with the programmatic controls by the particular digital component provider.
10. The method of claim 9, further comprising: training the selection model based on the previous phrases and related entities identified within a knowledge graph using the previous phrases; and identifying the related entities that are related to each previous phrase by traversing a portion of the knowledge graph.
9. The method of claim 8, wherein the selection model is configured to identify, by traversing a portion of the knowledge graph, entities that are related to a phrase provided to the selection model.

11. The method of claim 10, wherein the related entities used to train the selection model are within a threshold distance of a node corresponding to the entities referred to by each previous phrase.
10. The method of claim 8, wherein the related entities used to train the selection model are within a threshold distance of a node corresponding to the entities referred to by each previous phrase.
12. The method of claim 9, wherein the group of phrases received from the selection model comprise a minimum spanning tree among the phrase.
11. The method of claim 8, wherein the group of phrases received from the selection model comprise a minimum spanning tree among the phrase.
13. The method of claim 9, further comprising: receiving an activation of a particular programmatic control of the programmatic controls, the particular programmatic control assigning a particular phrase of the group of phrases as distribution criteria for a particular digital component of the digital components of the particular digital component provider; and updating the selection model based on the activation of the particular programmatic control assigning the particular phrase of the group of phrases as distribution criteria for the particular digital component of the digital components of the particular digital component provider.
12. The method of claim 8, comprising: receiving an activation of a particular programmatic control of the programmatic controls, the particular programmatic control assigning a particular phrase of the group of phrases as distribution criteria for a particular digital component of the digital components of the digital component provider; and updating the selection model based on the activation of the particular programmatic control assigning the particular phrase of the group of phrases as distribution criteria for the particular digital component of the digital components of the digital component provider.
14. The method of claim 9, wherein the selection model is configured to reduce a number of accesses to a knowledge graph when identifying the group of phrases.
13. The method of claim 8, wherein the selection model is configured to reduce a number of accesses to the knowledge graph when identifying the group of phrases.
15. The method of claim 9, further comprising identifying entities that are related to the phrase and the group of phrases that are related to the entities.
14. The method of claim 8, wherein: providing the phrase as an input to the selection model comprises providing the phrase as an input to the selection model that identifies entities that are related to the phrase and identifies the group of phrases that are related to the phrase.
16. A non-transitory computer-readable medium storing instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: receiving, through a user interface, a phrase submitted by a particular digital component provider; providing the phrase as an input to a selection model trained based on previous phrases submitted by other digital component providers and corresponding content specified by the other digital component providers; receiving, from the selection model and in response to the phrase being provided as the input to the selection model, a group of phrases that are related to the phrase, wherein the group of phrases omits one or more related phrases that have a lower performance characteristic than the phrase submitted by the particular digital component provider; and updating the user interface to present at least a portion of the group of phrases with programmatic controls that assign one or more of the phrases of the group of phrases as distribution criteria that control distribution of digital components provided by the particular digital component provider in response to interaction with the programmatic controls by the particular digital component provider.
15. A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: receiving training data that includes previous phrases submitted by digital component providers and content selected by the digital component providers in response to the submitted phrases; determining, by accessing a knowledge graph, an entity that is being referred to by each of the previous phrases submitted by the digital component providers, wherein the knowledge graph comprises nodes that are each uniquely identify different entities and that are connected by relationships between connected nodes; determining, by accessing the knowledge graph and for each entity referred to by each of the previous phrases, related entities that are within a threshold distance of a node corresponding to the entity; training, using machine learning, a selection model using the submitted phrases, the content selected by the digital component providers in response to the submitted phrases, the entities referred to by each previous phrase, the related entities that are within the threshold distance of the node corresponding to the entity; receiving, through a user interface, a phrase submitted by a digital component provider; providing the phrase as an input to the selection model; receiving, from the selection model and in response to the phrase being provided as the input to the selection model, a group of phrases that are related to the phrase, wherein the group of phrases omits related phrases that have a lower performance characteristic than the phrase submitted by the particular digital component provider; and updating the user interface to present at least a portion of the group of phrases with programmatic controls that assign one or more of the phrases of the group of phrases as distribution criteria that control distribution of digital components provided by the digital component provider in response to interaction with the programmatic controls by the particular digital component provider.
17. The computer-readable medium of claim 16, wherein the instructions cause the one or more computers to perform operations further comprising: training the selection model based on the previous phrases and related entities identified within a knowledge graph using the previous phrases; and identifying the related entities that are related to each previous phrase by traversing a portion of the knowledge graph.
16. The medium of claim 15, wherein the selection model is configured to identify, by traversing a portion of the knowledge graph, entities that are related to a phrase provided to the selection model.

18. The method of claim 17, wherein the related entities used to train the selection model are within a threshold distance of a node corresponding to the entities referred to by each previous phrase.
17. The medium of claim 15, wherein the related entities used to train the selection model are within a threshold distance of a node corresponding to the entities referred to by each previous phrase.
19. The method of claim 16, wherein the group of phrases received from the selection model comprise a minimum spanning tree among the phrase.
17. The medium of claim 15, wherein the related entities used to train the selection model are within a threshold distance of a node corresponding to the entities referred to by each previous phrase.
20. The method of claim 16, wherein the instructions cause the one or more computers to perform operations further comprising: receiving an activation of a particular programmatic control of the programmatic controls, the particular programmatic control assigning a particular phrase of the group of phrases as distribution criteria for a particular digital component of the digital components of the particular digital component provider; and updating the selection model based on the activation of the particular programmatic control assigning the particular phrase of the group of phrases as distribution criteria for the particular digital component of the digital components of the particular digital component provider.
18. The medium of claim 15, wherein the operations comprise: receiving an activation of a particular programmatic control of the programmatic controls, the particular programmatic control assigning a particular phrase of the group of phrases as distribution criteria for a particular digital component of the digital components of the digital component provider; and updating the selection model based on the activation of the particular programmatic control assigning the particular phrase of the group of phrases as distribution criteria for the particular digital component of the digital components of the digital component provider.
21. The method of claim 16, wherein the selection model is configured to reduce a number of accesses to a knowledge graph when identifying the group of phrases.
19. The medium of claim 15, wherein the selection model is configured to reduce a number of accesses to the knowledge graph when identifying the group of phrases.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-21 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hakkani-Tur et al., (US 2015/0178273 A1).
As per claim 2, Hakkani-Tur et al., teach a system comprising: one or more memory devices storing computer executable instructions; and one or more processors configured to execute the instructions and perform operations comprising: receiving, through a user interface, a phrase submitted by a particular digital component provider (0025-0026, 0031, 0046); providing the phrase as an input to a selection model trained based on previous phrases submitted by other digital component providers and corresponding content specified by the other digital component providers (0025-0026, 0031, 0046); receiving, from the selection model and in response to the phrase being provided as the input to the selection model, a group of phrases that are related to the phrase, wherein the group of phrases omits one or more related phrases that have a lower performance characteristic than the phrase submitted by the particular digital component provider; and updating the user interface to present at least a portion of the group of phrases with programmatic controls that assign one or more of the phrases of the group of phrases as distribution criteria that control distribution of digital components provided by the particular digital component provider in response to interaction with the programmatic controls by the particular digital component provider (0031-0032, 0062-0064). 
As per claim 3, Hakkani-Tur et al., teach the system of claim 2, wherein the one or more processors are configured to train the selection model based on the previous phrases and related entities identified within a knowledge graph using the previous phrases, wherein the one or more servers is configured to identify the related entities that are related to each previous phrase by traversing a portion of the knowledge graph (0007-0009, 0025-0026, 0031-0032, 0046).
As per claim 4, Hakkani-Tur et al., teach the system of claim 3, wherein the related entities used to train the selection model are within a threshold distance of a node corresponding to the entities referred to by each previous phrase (0007-0009, 0025-0026, 0031-0032, 0046).
As per claim 5, Hakkani-Tur et al., teach the system of claim 2, wherein the group of phrases received from the selection model comprise a minimum spanning tree among the phrase (0022, 0043-0044, 0046).
As per claim 6, Hakkani-Tur et al., teach the system of claim 2, wherein the one or more processors are configured to perform operations comprising: receiving an activation of a particular programmatic control of the programmatic controls, the particular programmatic control assigning a particular phrase of the group of phrases as distribution criteria for a particular digital component of the digital components of the particular digital component provider; and updating the selection model based on the activation of the particular programmatic control assigning the particular phrase of the group of phrases as distribution criteria for the particular digital component of the digital components of the particular digital component provider (0007-0009, 0025-0026, 0031-0032, 0046).
As per claim 7, Hakkani-Tur et al., teach the system of claim 2, wherein the selection model is configured to reduce a number of accesses to a knowledge graph when identifying the group of phrases (0007-0009, 0025-0026, 0031-0032, 0046).
As per claim 8, Hakkani-Tur et al., teach the system of claim 2, wherein the one or more processors are configured to perform operations comprising identifying entities that are related to the phrase and the group of phrases that are related to the entities (0037-0039, 0049). 
As per claim 9, Hakkani-Tur et al., teach a computer-implemented method comprising: receiving, through a user interface, a phrase submitted by a particular digital component provider (0025-0026, 0031, 0046); providing the phrase as an input to a selection model trained based on previous phrases submitted by other digital component providers and corresponding content specified by the other digital component providers (0025-0026, 0031, 0046); receiving, from the selection model and in response to the phrase being provided as the input to the selection model, a group of phrases that are related to the phrase, wherein the group of phrases omits one or more related phrases that have a lower performance characteristic than the phrase submitted by the particular digital component provider; and updating the user interface to present at least a portion of the group of phrases with programmatic controls that assign one or more of the phrases of the group of phrases as distribution criteria that control distribution of digital components provided by the particular digital component provider in response to interaction with the programmatic controls by the particular digital component provider (0031-0032, 0062-0064).
As per claim 10, Hakkani-Tur et al., teach the method of claim 9, further comprising: training the selection model based on the previous phrases and related entities identified within a knowledge graph using the previous phrases; and identifying the related entities that are related to each previous phrase by traversing a portion of the knowledge graph As per claim 2, Hakkani-Tur et al., teach a system comprising: one or more memory devices storing computer executable instructions; and one or more processors configured to execute the instructions and perform operations comprising: receiving, through a user interface, a phrase submitted by a particular digital component provider (0025-0026, 0031, 0046); providing the phrase as an input to a selection model trained based on previous phrases submitted by other digital component providers and corresponding content specified by the other digital component providers (0025-0026, 0031, 0046); receiving, from the selection model and in response to the phrase being provided as the input to the selection model, a group of phrases that are related to the phrase, wherein the group of phrases omits one or more related phrases that have a lower performance characteristic than the phrase submitted by the particular digital component provider; and updating the user interface to present at least a portion of the group of phrases with programmatic controls that assign one or more of the phrases of the group of phrases as distribution criteria that control distribution of digital components provided by the particular digital component provider in response to interaction with the programmatic controls by the particular digital component provider (0031-0032, 0062-0064). 
As per claim 3, Hakkani-Tur et al., teach the system of claim 2, wherein the one or more processors are configured to train the selection model based on the previous phrases and related entities identified within a knowledge graph using the previous phrases, wherein the one or more servers is configured to identify the related entities that are related to each previous phrase by traversing a portion of the knowledge graph (0007-0009, 0025-0026, 0031-0032, 0046).
As per claim 4, Hakkani-Tur et al., teach the system of claim 3, wherein the related entities used to train the selection model are within a threshold distance of a node corresponding to the entities referred to by each previous phrase (0007-0009, 0025-0026, 0031-0032, 0046).
As per claim 5, Hakkani-Tur et al., teach the system of claim 2, wherein the group of phrases received from the selection model comprise a minimum spanning tree among the phrase (0022, 0043-0044, 0046).
As per claim 6, Hakkani-Tur et al., teach the system of claim 2, wherein the one or more processors are configured to perform operations comprising: receiving an activation of a particular programmatic control of the programmatic controls, the particular programmatic control assigning a particular phrase of the group of phrases as distribution criteria for a particular digital component of the digital components of the particular digital component provider; and updating the selection model based on the activation of the particular programmatic control assigning the particular phrase of the group of phrases as distribution criteria for the particular digital component of the digital components of the particular digital component provider (0007-0009, 0025-0026, 0031-0032, 0046).
As per claim 7, Hakkani-Tur et al., teach the system of claim 2, wherein the selection model is configured to reduce a number of accesses to a knowledge graph when identifying the group of phrases (0007-0009, 0025-0026, 0031-0032, 0046).
As per claim 8, Hakkani-Tur et al., teach the system of claim 2, wherein the one or more processors are configured to perform operations comprising identifying entities that are related to the phrase and the group of phrases that are related to the entities (0037-0039, 0049). 
As per claim 2, Hakkani-Tur et al., teach a system comprising: one or more memory devices storing computer executable instructions; and one or more processors configured to execute the instructions and perform operations comprising: receiving, through a user interface, a phrase submitted by a particular digital component provider (0025-0026, 0031, 0046); providing the phrase as an input to a selection model trained based on previous phrases submitted by other digital component providers and corresponding content specified by the other digital component providers (0025-0026, 0031, 0046); receiving, from the selection model and in response to the phrase being provided as the input to the selection model, a group of phrases that are related to the phrase, wherein the group of phrases omits one or more related phrases that have a lower performance characteristic than the phrase submitted by the particular digital component provider; and updating the user interface to present at least a portion of the group of phrases with programmatic controls that assign one or more of the phrases of the group of phrases as distribution criteria that control distribution of digital components provided by the particular digital component provider in response to interaction with the programmatic controls by the particular digital component provider (0031-0032, 0062-0064). 
As per claim 3, Hakkani-Tur et al., teach the system of claim 2, wherein the one or more processors are configured to train the selection model based on the previous phrases and related entities identified within a knowledge graph using the previous phrases, wherein the one or more servers is configured to identify the related entities that are related to each previous phrase by traversing a portion of the knowledge graph (0007-0009, 0025-0026, 0031-0032, 0046).
As per claim 4, Hakkani-Tur et al., teach the system of claim 3, wherein the related entities used to train the selection model are within a threshold distance of a node corresponding to the entities referred to by each previous phrase (0007-0009, 0025-0026, 0031-0032, 0046).
As per claim 5, Hakkani-Tur et al., teach the system of claim 2, wherein the group of phrases received from the selection model comprise a minimum spanning tree among the phrase (0022, 0043-0044, 0046).
As per claim 6, Hakkani-Tur et al., teach the system of claim 2, wherein the one or more processors are configured to perform operations comprising: receiving an activation of a particular programmatic control of the programmatic controls, the particular programmatic control assigning a particular phrase of the group of phrases as distribution criteria for a particular digital component of the digital components of the particular digital component provider; and updating the selection model based on the activation of the particular programmatic control assigning the particular phrase of the group of phrases as distribution criteria for the particular digital component of the digital components of the particular digital component provider (0007-0009, 0025-0026, 0031-0032, 0046).
As per claim 7, Hakkani-Tur et al., teach the system of claim 2, wherein the selection model is configured to reduce a number of accesses to a knowledge graph when identifying the group of phrases (0007-0009, 0025-0026, 0031-0032, 0046).
As per claim 8, Hakkani-Tur et al., teach the system of claim 2, wherein the one or more processors are configured to perform operations comprising identifying entities that are related to the phrase and the group of phrases that are related to the entities (0037-0039, 0049). 
As per claim 9, Hakkani-Tur et al., teach a computer-implemented method comprising: receiving, through a user interface, a phrase submitted by a particular digital component provider (0025-0026,0031, 0046); providing the phrase as an input to a selection model trained based on previous phrases submitted by other digital component providers and corresponding content specified by the other digital component providers (0025-0026, 0031, 0046); receiving, from the selection model and in response to the phrase being provided as the input to the selection model, a group of phrases that are related to the phrase, wherein the group of phrases omits one or more related phrases that have a lower performance characteristic than the phrase submitted by the particular digital component provider; and updating the user interface to present at least a portion of the group of phrases with programmatic controls that assign one or more of the phrases of the group of phrases as distribution criteria that control distribution of digital components provided by the particular digital component provider in response to interaction with the programmatic controls by the particular digital component provider (0031-0032, 0062-0064). 
As per claim 10, Hakkani-Tur et al., teach the method of claim 9, further comprising: training the selection model based on the previous phrases and related entities identified within a knowledge graph using the previous phrases; and identifying the related entities that are related to each previous phrase by traversing a portion of the knowledge graph (0007-0009, 0025-0026, 0031-0032, 0046).
As per claim 11, Hakkani-Tur et al., teach the method of claim 10, wherein the related entities used to train the selection model are within a threshold distance of a node corresponding to the entities referred to by each previous phrase (0007-0009, 0025-0026, 0031-0032, 0046).
As per claim 12, Hakkani-Tur et al., teach the method of claim 9, wherein the group of phrases received from the selection model comprise a minimum spanning tree among the phrase (0022, 0043-0044, 0046).
As per claim 13, Hakkani-Tur et al., teach the method of claim 9, further comprising: receiving an activation of a particular programmatic control of the programmatic controls, the particular programmatic control assigning a particular phrase of the group of phrases as distribution criteria for a particular digital component of the digital components of the particular digital component provider; and updating the selection model based on the activation of the particular programmatic control assigning the particular phrase of the group of phrases as distribution criteria for the particular digital component of the digital components of the particular digital component provider (0007-0009, 0025-0026, 0031-0032, 0046).
As per claim 14, Hakkani-Tur et al., teach the method of claim 9, wherein the selection model is configured to reduce a number of accesses to a knowledge graph when identifying the group of phrases (0007-0009, 0025-0026, 0031-0032, 0046).
As per claim 15, Hakkani-Tur et al., teach the method of claim 9, further comprising identifying entities that are related to the phrase and the group of phrases that are related to the entities (0037-0039, 0049).
As per claim 16, Hakkani-Tur et al., teach a non-transitory computer-readable medium storing instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: receiving, through a user interface, a phrase submitted by a particular digital component provider (0025-0026, 0031, 0046); providing the phrase as an input to a selection model trained based on previous phrases submitted by other digital component providers and corresponding content specified by the other digital component providers (0025-0026, 0031, 0046); receiving, from the selection model and in response to the phrase being provided as the input to the selection model, a group of phrases that are related to the phrase, wherein the group of phrases omits one or more related phrases that have a lower performance characteristic than the phrase submitted by the particular digital component provider; and updating the user interface to present at least a portion of the group of phrases with programmatic controls that assign one or more of the phrases of the group of phrases as distribution criteria that control distribution of digital components provided by the particular digital component provider in response to interaction with the programmatic controls by the particular digital component provider (0031-0032, 0062-0064).
As per claim 17, Hakkani-Tur et al., teach the computer-readable medium of claim 16, wherein the instructions cause the one or more computers to perform operations further comprising: training the selection model based on the previous phrases and related entities identified within a knowledge graph using the previous phrases; and identifying the related entities that are related to each previous phrase by traversing a portion of the knowledge graph (0007-0009, 0025-0026, 0031-0032, 0046).
As per claim 18, Hakkani-Tur et al., teach the method of claim 17, wherein the related entities used to train the selection model are within a threshold distance of a node corresponding to the entities referred to by each previous phrase (0007-0009, 0025-0026, 0031-0032, 0046).
As per claim 19, Hakkani-Tur et al., teach the method of claim 16, wherein the group of phrases received from the selection model comprise a minimum spanning tree among the phrase (0022, 0043-0044, 0046).
As per claim 20, Hakkani-Tur et al., teach the method of claim 16, wherein the instructions cause the one or more computers to perform operations further comprising: receiving an activation of a particular programmatic control of the programmatic controls, the particular programmatic control assigning a particular phrase of the group of phrases as distribution criteria for a particular digital component of the digital components of the particular digital component provider; and updating the selection model based on the activation of the particular programmatic control assigning the particular phrase of the group of phrases as distribution criteria for the particular digital component of the digital components of the particular digital component provider (0007-0009, 0025-0026, 0031-0032, 0046). 
As per claim 21, Hakkani-Tur et al., teach the method of claim 16, wherein the selection model is configured to reduce a number of accesses to a knowledge graph when identifying the group of phrases (0007-0009, 0025-0026, 0031-0032, 0046).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Lecue et al., (US 2019/0303857 A1) teach generating a product delivery map that includes route information that is to be used by a fleet of delivery vehicles for performing a set of deliveries, and a set of location constraints identifying locations that are to be avoided by the fleet of delivery vehicles when performing the set of deliveries. The device may generate a collaborative interactions map that includes a set of collaborative constraints indicating particular supplier organizations that are candidates to engage in collaborative logistics. The device may determine, based on the set of location constraints and the set of collaborative constraints, a set of delivery schedules that are to be used to perform the set of deliveries. The device may provide the set of delivery schedules to one or more devices associated with the delivery organization to allow the fleet of delivery vehicles to perform the set of deliveries.
Quirk et al., (US 2018/0189269 A1) teach long short term memory units that accept a non-predefined number of inputs are used to provide natural language relation extraction over a user-specified range on content. Content written for human consumption is parsed with distant supervision in segments (e.g., sentences, paragraphs, chapters) to determine relationships between various words within and between those segments.
Tacchi et al., (US 2017/0228435 A1) teach a process including: obtaining a semantic similarity graph having nodes corresponding to documents in an analyzed corpus and edges indicating semantic similarity between pairs of the documents; for at least a plurality of nodes in the graph, evaluating accuracy of the edges based on neighboring nodes and an external corpus by performing operations including: identifying the neighboring nodes based on adjacency to the respective node in the graph; selecting documents from an external corpus based on references in the selected documents to entities mentioned in the documents of the neighboring nodes; and determining how semantically similar the respective node is to the selected documents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658